      Case 2:18-cv-02552-DDC-KGG Document 29 Filed 05/31/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION


NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,
                                                    Civil Action No. 18-02552-DDC-KGG
                         Plaintiffs,

                    v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

                         Defendants.


                       PLAINTIFFS’ UNOPPOSED MOTION FOR
                   EXTENSION OF EXPERT DISCLOSURE DEADLINES

        Plaintiffs Nyla Foster; Luc Bensimon; Jessica Hicklin; C.K.; and Kansas Statewide

Transgender Education Project (collectively, “Plaintiffs”), by and through their attorneys,

respectfully move this Court for an extension of time with regards to the expert disclosures

deadlines. Specifically, Plaintiffs move to extend the deadlines for expert disclosures required

by Fed. R. Civ. P. 26(a)(2), including expert reports, from May 31, 2019 for retained experts and

June 21, 2019 for rebuttal experts to July 1, 2019 and July 22, 2019, respectively. In support

thereof, Plaintiffs state as follows:

        1.      On October 15, 2018, Plaintiffs filed a Complaint for Declaratory, Injunctive, and

Other Relief against Defendants alleging that Kansas’s Birth Certificate Policy, prohibits



                                                    1
      Case 2:18-cv-02552-DDC-KGG Document 29 Filed 05/31/19 Page 2 of 3




transgender people born in Kansas from obtaining birth certificates reflecting their true sex,

consistent with their gender identity, violates, inter alia, Equal Protection Clause and the Due

Process Clause of the Fourteenth Amendment to the United States Constitution (Dkt. 1).

        2.      On February 12, 2019, the Court issued a Scheduling Order setting forth various

discovery deadlines, including deadlines for expert disclosures required by Fed. R. Civ. P.

26(a)(2), including reports, of May 31, 2019 for retained experts and June 21, 2019 for rebuttal

experts.

        3.      The Parties desire to resolve the issues raised by Plaintiffs’ Complaint and

subsequent proceedings without the necessity of further litigation, and have been engaging in

substantive conversations to resolve this matter.

        4.      Counsel for Plaintiffs conferred with Counsel for Defendants and Defendants do

not object to this request.

        5.      Of course, “[e]xtensions of time are committed to the sound discretion of the trial

court.” Adams v. Goodyear Tire & Rubber Co., 184 F.R.D. 369, 372 (D. Kan. 1998). Here,

there is good cause for the extension of the deadlines for expert disclosures. None of the parties

will be negatively affected by the extension of the expert disclosure deadlines. Moreover, the

extension would not affect the overall discovery schedule. The extension, however, would

conserve time and effort for the parties as they works towards a joint resolution.

        WHEREFORE, in light of the above, Plaintiffs respectfully request that the Court extend

the deadlines for expert disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, from May 31, 2019 for retained experts and June 21, 2019 for rebuttal experts

to July 1, 2019 and July 22, 2019, respectively.

        Dated on this 31st day of May, 2019.



                                                    2
       Case 2:18-cv-02552-DDC-KGG Document 29 Filed 05/31/19 Page 3 of 3




Respectfully submitted,
/s/ Omar Gonzalez-Pagan                            /s/ James D. Lawrence          __
Omar Gonzalez-Pagan*                               James D. Lawrence (Bar No. KS #22565)
LAMBDA LEGAL DEFENSE AND                           Sarah R. Holdmeyer (Bar No. KS #27584)
        EDUCATION FUND, INC.                       BRYAN CAVE LEIGHTON PAISNER LLP
120 Wall Street, 19th Floor                        One Kansas City Place
New York, New York 10005                           1200 Main Street, Suite 3800
t: (212) 809-8585 | f: (212) 809-0055              Kansas City, Missouri 64105
ogonzalez-pagan@lambdalegal.org                    t: (816) 374-3200 | f: (816) 374-3300
                                                   jdlawrence@bclplaw.com
Kara N. Ingelhart*                                 sarah.holdmeyer@bclplaw.com
LAMBDA LEGAL DEFENSE AND
        EDUCATION FUND, INC.                       Katherine A. Keating*
105 West Adams Street, Suite 2600                  BRYAN CAVE LEIGHTON PAISNER LLP
Chicago, Illinois 60603                            Three Embarcadero Center, 7th Floor
t: (312) 663-4413 | f: (312) 663-4307              San Francisco, California 94111
kingelhart@lambdalegal.org                         t: (415) 675-3400 | f: (415) 675-3434
                                                   katherine.keating@bclplaw.com
* Admitted pro hac vice.



                                        Attorneys for Plaintiffs




                                  CERTIFICATE OF SERVICE

          I hereby certify that on May 31, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system which sent notification of such filing to all counsel of

record.

                                                /s/ James D. Lawrence        __
                                                James D. Lawrence
                                                Attorney for Plaintiffs




                                                   3
